Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1 SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Stratum Holdings, Inc. (the “registrant”) on Form 10-Q for the quarter ended June 30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Larry M. Wright, Chief Executive Officer of the registrant, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of this Sarbanes Oxley Act of 2002, that, to my knowledge: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities and Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the registrant. Date: August 8, 2011 By: /s/ Larry M. Wright Larry M. Wright Chief Executive Officer
